Citation Nr: 0717712	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
loss of teeth due to dental trauma resulting from to a 
service-connected gunshot wound to the chin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1968 and from April 1970 to August 1973. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which reopened the claim for 
service connection for dental trauma and denied the claim on 
the merits.  .



FINDINGS OF FACT

1.  A June 1999 Board decision, which denied a claim of 
entitlement to service connection for dental trauma as not 
well-grounded is final in June 2000.

2.  The  evidence obtained since the June 1999 Board decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran sustained a gunshot wound to the chin during 
service, but is not shown to have sustained dental trauma 
resulting in loss of teeth as a result of that injury.



CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for service connection for dental trauma is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 7103(a), 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2006).

2.  The criteria for entitlement to service connection for 
dental trauma resulting from a service-connected gunshot 
wound to the chin have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5103, 5103A, 5107, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2002, January 2005 and October 
2005.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for loss of teeth, as secondary to a gunshot wound 
to the chin for which service connection has been 
established.  As indicated above, this claim was previously 
considered and denied by the Board in a June 1999 decision.  
The Board's June 1999 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

In this case, the RO reopened the veteran's claim based on 
new and material evidence.  The Board agrees with the RO that 
the veteran's claim should be reopened.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir 1996).  At a minimum, the 
veteran's testimony before the Board in June 2006 provides a 
more complete picture of the case.  The records of the 
veteran's treatment by another provider have also been 
obtained.  38 C.F.R. § 3.156.  New and material evidence 
having been received, the claim is reopened.

Once a claim has been reopened, the claim must be considered 
on the merits, and either decided, or, if there is 
insufficient information for a determination on the merits, 
the claim may be Remanded. In this case, a VA examination has 
been afforded, and evidence necessary to a decision on the 
merits is of record.  As noted above, the Board has 
determined that all duties to assist and notify have been 
met, and the claim has been fully developed, so review on the 
merits may proceed.

In order to establish service connection for a claimed 
disability, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, to establish entitlement to service connection 
for a tooth, the veteran must have sustained a combat wound 
or other in-service trauma.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to in-service trauma is that a veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  VAOPGCPREC 5-97. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  The veteran, 
who is now edentulous (no upper or lower teeth) has not 
indicated he is seeking eligibility or outpatient dental 
treatment.   No claim for dental treatment has been 
considered in this appeal.

During his service, the veteran sustained a gunshot wound to 
the chin in January 1968, and service connection for that 
wound, characterized for rating purposes as a shell fragment 
wound, has been granted.  There are no specific records of 
the medical or dental treatment the veteran received in 
January 1968.  The veteran's separation examination in 
December 1968 shows that the veteran was missing his wisdom 
teeth, i.e., teeth numbers 1, 16, 17, and 32; tooth number 2, 
the right 2nd upper molar was nonrestorable; and teeth 9 and 
10, (front, upper incisors), and 30 and 31 (molar, lower) 
were marked as "restorable teeth."  Service medical records 
for the veteran's second period of service, from April 1970 
to August 1973, contain no pertinent entries.

The veteran's service medical records for the period of his 
treatment for the wound to his chin are not associated with 
the claims file.  The veteran's service medical records were 
first requested in early 1969.  Records were obtained.  A 
request for additional records was sent in October 1969.  
Another request for records of the veteran's first period of 
service was sent in 1984.  In 1990, service medical records 
for the veteran's second period o service were requested and 
obtained.  Personnel records were requested in 1993.  As 
directed in an April 1995 Board Remand, the RO, in September 
1995, again sought any clinical records for the veteran from 
to the National Personnel Records Center (NPRC), including a 
search for separately-filed records of field hospitals.  The 
NPRC reported that efforts to locate further records 
pertinent to the dental trauma claim were unsuccessful.  

Because the veteran has previously sought service connection 
for loss of teeth due to dental trauma.  The veteran's 
reopened claim must be considered in light of all evidence of 
record, not just the evidence submitted since the last final 
decision.  

The report of VA dental examination in October 1990 noted 
that an entry wound was at the left anterior mandible and an 
exit wound was at the right mandibular cuspid area.  The 
report states that multiple teeth were loosened and then 
splinted for several months, and that subsequently, the 
mandibular posterior teeth were lost due to inability to 
maintain adequate oral hygiene under splints.  The examiner 
did not state the sources of this information.  However, as 
there are no service medical records which support this 
statement, it is clear that this information was provided by 
the veteran.  The examiner noted that the veteran's remaining 
dentation was substantially depleted with extraction, and 
full upper and partial lower dentures were needed as soon as 
possible. 

The March 1993 VA examination did not differ from the 1990 
examination as to the location of an entry wound at the left 
anterior mandible and an exit wound in the right mandibular 
cuspid area.  However, the examiner who conducted March 1993 
VA examination concluded that there was no traumatic damage 
to either the left side of the mandible or the right side of 
the mandible and that the alveolar bone and body of the left 
mandible appeared normal.  The examiner further opined that, 
absent documented trauma to the teeth, it was doubtful that 
trauma cased the veteran's teeth to break off at the gum 
line.  The examiner noted, in particular, that no abnormality 
of the mandible was present on either a clinical examination 
or on dental X-rays.  The examiner provided an opinion that, 
in order for damage to the teeth which would cause the teeth 
to break off to have occurred, it would be expected that a 
good deal of the veteran's mandible would have been severely 
fragmented by the projectile.  Lacking evidence of such 
damage, the examiner concluded that he doubted there was 
trauma to the teeth.  

S. Keith Mahan, DDS, in a letter dated in October 1993, 
reported that the veteran was seen in September 1993 
complaining of inability to wear a lower denture due to 
looseness and the resulting excessive movement.  Examination 
of the veteran revealed a completely edentulous mandibular 
arch with excessive resorption of the residual alveolar 
ridge.  The soft tissues appeared normal.  Dr. Mahan stated 
that the veteran reported that deterioration of the lower 
arch was initiated by gunshot wounds suffered to the lower 
face and progressive worsening of the condition following 
tooth removal, necessitated by the loss of supporting bone 
structure.

In its February 1995 Remand, the Board directed the RO to 
attempt to obtain additional service medical records, and 
directed the veteran to make available a September 1987 x-ray 
which showed a metallic fragment in the lower jaw, as VA did 
not have this radiologic examination.  Attempts to locate the 
September 1987 radiologic examination, which the veteran had 
apparently provided during a personal hearing to a VA 
employee who had since retired, were unsuccessful.  

A VA dental examination in February 1997 noted the gunshot 
wound to the soft tissues of the lower face with the entrance 
wound on the left side of chin and the exit wound on the 
right side.  The examiner noted that no teeth were lost 
during this injury, and determined that no bony fracture or 
loss of bone resulted from the injury.  A dental pantographic 
radiograph was negative for any evidence of jaw fracture or 
loss of bone due to injury.

In October 1999, the veteran resubmitted an October 1993 
letter from S. Keith Mahan, DDS.  As noted above, Dr. Mahan 
stated that the veteran was unable to wear a denture because 
of excessive reabsorption of the residual alveolar ridge of 
the mandible. 

In July 2002, the RO considered the claim for service 
connection for dental trauma on the merits, noting that the 
prior denial was on the basis that the claim was not well-
grounded.  The RO denied the claim on the merits.  In 
February 2003, the veteran disagreed with the denial.  The 
claim was Remanded by the Board in August 2004.  Following 
that remand, the veteran submitted a copy of a telegram which 
had been sent to his parents in January 1968 advising them 
that the veteran had received a gunshot wound to the chin.  

In a consent form submitted in April 2005, the veteran 
identified as "Dr. Brown" the dentist who treated him from 
1976 through 1984, and stated that Dr. Mahan treated him from 
1989 through 1991.  Each dentist was contacted.  

Dr. Brown provided a statement which reflects that he 
extracted tooth #12 and provided a porcelain filling for 
tooth #27 and tooth #28 in September 1985 and provided 
fillings for tooth #4 and tooth #3 in October 1985.  Dr. 
Brown stated that all treatment he provided was shown and 
that the dates were accurate and that he knew of no prior 
dental work.  

The statement provided by Dr. Brown is unfavorable to the 
veteran's claim, since it shows only that the veteran had 
fillings in 1985, and does not show that the veteran was 
having trouble with teeth breaking off at the gum.  

Dr. Mahan provided a statement indicating that he did not 
treat the veteran during 1991.  This evidence is neither 
favorable nor unfavorable to the claim, but does tend to show 
that no additional evidence is available.  

The veteran testified, in his June 2006 videoconference 
hearing, that, in about April 1968, he was provided with a 
retainer to stabilize his teeth, which had been loosed by the 
gunshot trauma.  The veteran testified as to his belief that 
the trauma to his teeth caused the teeth to crack at the gum 
line, so that, later in life, the teeth broke off.  However, 
the opinions of the VA examiners who conducted the 1993 and 
1997 VA examinations contradict the veteran's belief.  The 
veteran's lay testimony is not competent evidence as to the 
cause of the loss of his teeth.  Espiritu v. Derwinski,   2 
Vet. App. 492, 494 (1992).  The clinical opinions are 
persuasive evidence that the trauma to the veteran's chin did 
not cause loss of teeth at the time or result in later 
breaking off of the teeth.  

At his June 2006 hearing, the veteran testified that a full 
face x-ray would show that he had a bone chip near the scar 
on his chin.  However, the evidence reflects that the 
interpretation of a dental pantographic x-ray conducted in 
1997, interpreted as negative for any evidence of jaw 
fracture or loss of bone due to injury, was devoid of any 
reference to a bone chip or other abnormality near the dental 
tissue.  This evidence contradicts the veteran's lay belief 
as to the etiology of the loss of his teeth.  

The veteran testified that the opinion from Dr. Mahan 
supported his belief that his inability to use a lower 
denture was due to the gunshot wound to his chin.  The Board 
does not so interpret Dr. Mahan's statement.  The statement 
indicates only that the veteran was completely edentulous 
when he sought treatment with Dr. Mahan in 1993, and that 
there was excessive resorption of the residual alveolar 
ridge.  Dr. Mahan did not provide an etiology of the 
veteran's edentulous state.  He noted that the veteran told 
him that gunshot wounds to the lower face had initiated 
deterioration of the lower arch, but Dr. Mahan provided no 
statement indicating he concurred with that statement offered 
by the veteran.

In testimony at his 2006 videoconference hearing, consistent 
with his testimony in prior personal hearings before the RO 
and hearing before the Board, the veteran testified to his 
belief that there is a relationship between the gunshot wound 
to his chin and his claimed loss of teeth and inability to 
wear a lower denture.  It is noted, however, that the veteran 
is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The clinical 
evidence is devoid of evidence which supports that lay 
opinion.

The clinical opinions of record which address the veteran's 
contention that the gunshot wound in service hit his mandible 
and thereby loosened his teeth are unfavorable to a finding 
that the veteran's gunshot wound caused loss of teeth.  In 
particular, the clinical evidence of record uniformly states 
that there is no evidence of any fracture of the mandible or 
scarring of the mandible or loss of bone of the mandible, as 
opposed to the alveolar ridge above the mandible, which was 
shrinking.  The examiner who conducted the 1997 VA 
examination provided a clear opinion that, if the veteran had 
sustained an injury to the mandible which resulted in dental 
trauma, some evidence of fracture, scarring, or bone loss 
should be present either on physical or radiologic 
examination, but no such residuals of injury were present.

No clinical evidence obtained since the unfavorable 1993 and 
1997 VA examinations overcomes those unfavorable opinions.  
In particular, the 1985 dental records from Dr. Brown are 
essentially unfavorable to the veteran's claim, as there is 
no notation of any finding other than routine fillings being 
provided.  The dental evidence is unfavorable to the 
veteran's claim.

The evidence is not in equipoise.  The statutory provision at 
38 U.S.C.A. § 5107(b) regarding reasonable doubt is not 
applicable to warrant a more favorable decision.  The claim 
for service connection for loss of teeth as due to dental 
trauma must be denied.


ORDER

Service connection for loss of teeth due to dental trauma 
resulting from to a service-connected gunshot wound to the 
chin is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


